Title: From Thomas Jefferson to Benjamin Vaughan, 11 May 1791
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Philadelphia May 11. 1791.

It is rare that my public occupations will permit me to take up the pen for my private correspondencies however desireable to me. This must be my apology for being so late in acknowleging the reciept of your favors of Sep. 21 Oct. 21. Dec. 2. and 16. and Jan. 6. The parcels of Mountain rice from Timor came to hand too late in the last season to produce seed. I have sowed this spring some of the same, but it has not yet come up. I was fortunate in recieving from the coast of Africa last fall a cask of Mountain rice of the last year’s growth. This I have dispersed into many hands, having sent the mass of it to S. Carolina. The information which accompanied this cask was that they have there (on the coast of Africa) 3. kinds of Mountain rice, which sowed at the same time, comes to harvest a month distant from each other. They did not say of which kind that is which was sent to me. The kind which ripens quickest will surely find sun enough to ripen it in our middle states.
I thank you, my dear Sir, for the Sacontalá, and for Smeaton’s book: but the latter is of a value which obliges me to request you to put more reasonable bounds to your liberalities, neither the state of the sciences nor of the arts here putting it in my power to fulfill that reciprocity which my wishes would lead me to.—The Revolution of France does not astonish me so much as the Revolution of Mr. Burke. I wish I could believe the latter proceeded from as pure motives as the former. But what demonstration could scarcely have established before, less than the hints of Dr. Priestly and Mr. Paine establish firmly now. How mortifying that this evidence of the rotteness of his mind must oblige us now to ascribe to wicked motives those actions of his life which wore the mask of virtue and patriotism. To judge from what we see published, we must believe that the spirit of toryism has gained nearly the whole of the nation: that the whig principles are utterly extinguished except in the breasts of certain descriptions of dissenters. This sudden change in the principles of a nation would be a curious morsel in the history of man.—We have some names of note here who have apostatised from the true faith: but they are few indeed, and the body of our citizens are pure and insusceptible of taint in their republicanism. Mr. Paine’s answer to Burke will be a refreshing shower to their minds. It would bring England itself to reason and revolution if it was permitted to be read there. However the same things will be said in milder forms, will make their way among the people, and you must reform at last.

We have great reason to be satisfied with the train of our affairs. Our government is going on with a firm and steady pace, our taxes, increasing with our population, are always ahead of our calculations, favorable seasons for several years past have given great crops of produce, and the increase of industry, economy, and domestic manufacture are very sensible. Our credit both at home and abroad is equal to our wishes. So that on the whole we are in as prosperous a way as a nation can well be. This shews the advantage of the changeableness of a constitution. Had our former one been unalterable (pardon the absurdity of the hypothesis) we must have gone to ruin with our eyes open.—We are in hopes the operations of this summer will bring our savage neighbors to accept our peace, friendship and good offices, which is all we desire of them. If you see Ld. Wycombe sometimes present my esteem to him; so also and ever to Dr. Price. I am Dear Sir with sincere attachment Your most obedt. & most humble servt,

Th: Jefferson

